— Order, Supreme Court, Westchester County (Aldo Nastasi, J.), entered April 21, 1989, which, inter alia, dismissed plaintiff’s complaint against defendant Village of Harrison, on the ground that it was served in violation of General Municipal Law § 50-h (5), is unanimously affirmed, without costs.
Plaintiff concedes that, pursuant to General Municipal Law § 50-h (1), a hearing was noticed, that it was repeatedly adjourned, at his request, and that he served a summons and *565complaint against the Village of Harrison before the hearing was held. The law is well established that, until a potential plaintiff has complied with General Municipal Law § 50-h (1), he is precluded from commencing an action against a municipality. (General Municipal Law § 50-h [5]; see, Restivo v Village of Lynbrook, 84 AD2d 831; Lowinger v City of New York, 64 AD2d 888.) Concur—Murphy, P. J., Carro, Rosenberger, Kassal and Smith, JJ.